705 S.E.2d 379 (2010)
THE NORTH CAROLINA STATE BAR
v.
Rachel Lea HUNTER, Attorney.
No. 275P10.
Supreme Court of North Carolina.
December 15, 2010.
James Bopp, Jr., for Hunter, Rachel Lea.
David R. Johnson, Deputy Counsel, for The North Carolina State Bar.


*380 ORDER

Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 6th of July 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 15th of December 2010."
Upon consideration of the petition filed on the 6th of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."
MARTIN and NEWBY, JJ. recused.